Citation Nr: 1221361	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament. 
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the appeal is retained by the Regional Office (RO) in Los Angeles, California. 

The Veteran initially testified before a Veterans Law Judge in July 2006.  However, during the pendency of the appeal, that particular Veterans Law Judge retired.  The Veteran subsequently testified before the undersigned Veterans Law Judge in January 2010.  Transcripts of the hearings are of record.  

Most recently, in August 2010, the Board remanded the issue on appeal, as well as a claim for service connection for a right ankle disability, to include as secondary to service-connected bilateral hallux valgus and pes planus.  In October 2011, the AMC in Washington, DC granted service connection for osteoarthritis, right ankle (10 percent from March 16, 2004).  Because he has not yet appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time. 

Pursuant to the August 2010 Remand, the RO was instructed to obtain copies of outstanding VA treatment records, and a VA examination.  The Board finds that the requested development has been completed.  

Additionally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected left ankle during the pendency of the appeal.  See September 2007 VA examination.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Nevertheless, during the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in February 2009.  As the Veteran has not expressed disagreement with this decision, no claim regarding TDIU is in appellate status at this time.  


FINDINGS OF FACT

For the entire time on appeal, the Veteran's left ankle disability was productive of pain and limited range of motion; ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records and his Social Security Administration (SSA) records.   Moreover, the Board has reviewed the Veteran's Virtual VA file.  Next, the Veteran was afforded VA examinations in September 2007 and October 2010.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  Although the examiner did not define the term ankylosis, as requested by the Board's remand instructions, the examiner did comment on whether the Veteran had ankylosis, as well as clearly described the current severity of the service-connected left ankle disability.

Further, as noted, the Veteran was provided an opportunity to set forth his contentions at July 2006 and January 2010 BVA hearings. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJs identified the issue on appeal.  The VLJs sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Board notes that outstanding VA treatment records identified at the January 2010 BVA hearing were obtained on Remand in August 2010.  The nature of his overall symptomatology was discussed.  Moreover, the Appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament.  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The AMC granted service connection for osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament in a January 2008 rating decision.  A 20 percent evaluation was granted.  

In addition to the regulations discussed above, the Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare- ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ('functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded'); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).
	
In this case, the Veteran's left ankle disability is rated as 20 percent disabling under Diagnostic Code 5271 for marked limitation of motion of the ankle. The Board notes that 20 percent is the maximum rating authorized under Diagnostic Code 5271 for limitation of motion of an ankle joint.  38 C.F.R. § 4.71a.  Additionally, there is no evidence that any pain, weakness, fatigability, etc., results in any ankylosis of the left ankle and such will be discussed in further detail below.  Thus, a higher rating based on any Deluca factors is not warranted.

Notwithstanding the above, the Board has also considered Diagnostic Code 5270, which may provide a basis for higher evaluations for the ankle.  Under 38 C.F.R. § 4.71a, a disability rating in excess of 20 percent will be warranted for an ankle disability when there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, (30 percent disabling under Diagnostic Code 5270); or ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity (40 percent disabling under Diagnostic Code 5270).  Ankylosis is defined as 'immobility and consolidation of a joint due to disease, injury, surgical procedure.'  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).

Here, the Board finds that ankylosis of the left ankle has not been shown.  Specifically, a September 2005 VA treatment record noted dorsiflexion of 10 degrees with plantar flexion of 30 degrees.  A January 2006 VA treatment record noted dorsiflexion to 20 degrees with pain with dorsiflexion, inversion and eversion.  Although the Veteran complained of pain upon movement during the September 2007 VA examination, he still demonstrated range of motion.  The Veteran demonstrated dorsiflexion from 0-15 degrees, with pain beginning at 10 degrees.  Specific plantar flexion in degrees was not noted however, the VA examiner indicated that the Veteran was able to repetitively dorsiflex and plantar flex both ankles 10 times without rest or stopping because of fatigue or pain.  Moreover, the VA examiner specifically observed no ankylosis of the left ankle.  The October 2010 VA examiner noted dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The VA examiner specifically noted no joint ankylosis of the left ankle.   

The Board notes that normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The range of motion findings exhibited by the Veteran are inconsistent with a finding of ankylosis, or 'immobility and consolidation' of a joint.  Moreover, two VA examiners have observed no joint ankylosis of the Veteran's left ankle.  Accordingly, the Board finds that the provisions of Diagnostic Code 5270 pertaining to ankylosis are not for application.

Notwithstanding the above, the Board has also considered other potentially applicable Diagnostic Codes that may provide a basis for separate evaluations for the left ankle.  Since ankylosis has not been shown, the provisions of Diagnostic 5272, which govern ankylosis of the subastragalar or tarsal joint, are likewise not applicable to the current claim.  Additionally, with regard to Diagnostic Code 5273, malunion of the os calcis or astragalus has not been demonstrated.  Finally, with regard to Diagnostic Code 5274, the medical evidence is without complaints of or treatment for an astragalectomy of the left ankle, which involves removal of the ankle bone. As such, a rating under this provision is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

In conclusion, the Board finds that the Veteran's left ankle disability, which has been manifested by painful motion, more nearly approximates the rating criteria for a 20 percent rating for marked limitation of motion under Diagnostic Code 5271. Further, the Board finds that the clinical evidence, as detailed above, does not show distinct time periods where a rating in excess of 20 percent is warranted.  Consequently, the Board finds that the currently assigned 20 percent rating throughout the rating period on appeal appropriately reflects the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered the statements of the Veteran that his disability is worse.  The Veteran has asserted that he has significant chronic pain, uses an ankle brace and cane, has been prescribed medications for his ankle pain, and experiences a "popping sensation" in his ankle.   He has stated that he has been informed that an ankle fusion is the only option left for him.  See October 2004 VA treatment record; January 2010 BVA Hearing Transcript.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of his ankle disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's left ankle -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms from the service-connected osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 20 percent for his osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for osteoarthritis of the left ankle with chronic tears of the anterior talofibular ligament and deltoid/tibiotalar ligament is denied. 
	



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


